PER CURIAM:
Orlando Gomez appeals the dismissal of his complaint for failure to state a claim. He argues that the district court should have granted him leave to amend before closing this case. We agree. We shall grant Gomez leave to amend his complaint. On remand, we urge Gomez to consult the standards articulated in Ashcroft v. Iqbal, 556 U.S. 662, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009) and Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007), and to include sufficient facts in his complaint from which the district court can deduce whether they “plausibly suggest an entitlement to relief.” Without such facts, Gomez’s complaint will again be subject to dismissal.
REVERSED AND REMANDED WITH INSTRUCTIONS TO REOPEN CASE AND GRANT LEAVE TO AMEND THE COMPLAINT.